Citation Nr: 0628036	
Decision Date: 09/07/06    Archive Date: 09/12/06	

DOCKET NO.  98-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for a ear disorder with hearing loss, and, if so, 
whether service connection is warranted. 

2.  Entitlement to service connection for a chronic skin 
disorder, to include as a result of exposure to ionizing 
radiation.   

3.  Entitlement to service connection for benign prostatic 
hyperplasia as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had periods of active service from August 1943 to 
March 1946 and from June 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  The case was previously before the Board in 
March 2005 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied entitlement 
to service connection for an ear disorder with hearing loss.

2.  The evidence added to the record since the 1979 Board 
decision is cumulative and redundant and is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  It is not shown that the veteran had a chronic skin 
disorder or benign prostatic hyperplasia during active 
service or for years thereafter.  

4.  There is no showing that the veteran has or had skin 
cancer.

5.  Skin disorders other than skin cancer and benign 
prostatic hyperplasia are not radiogenic diseases or 
otherwise recognized as associated with exposure to ionizing 
radiation for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The decision of the Board in January 1979 denying service 
connection for an ear disorder with hearing loss is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been received to reopen 
the previously denied claim for service connection for an ear 
disorder with hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for service connection for a chronic skin 
disorder, to include as a result of exposure to ionizing 
radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2005).

4.  The criteria for service connection for benign prostatic 
hyperplasia as a result of exposure to ionizing radiation are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duties to notify and assist claimants in the development 
of their claims.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board concludes that the notice and assistance 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  However, in 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II) the United States of Appeals for Veterans 
Claims (Court) clarified that VA's regulations implementing 
amended § 5103(a) applied to cases pending before VA on 
November 9, 2000, even if the RO decision was issued before 
that date, but it was not error to provide remedial notice 
after such initial determination.  Pelegrini II, 18 Vet. App. 
at 120.  

The record in this case shows it was specifically remanded by 
the Board in March 2005 in order that there might be 
compliance with the VCAA.  By letter dated in April 2005, the 
veteran was provided with communication that told him what 
VA's duty was in obtaining evidence for his claim.  He was 
also told what was needed from him.  He was specifically 
informed that if there was any evidence in his possession 
that pertained to the claim, he was to send it to VA.  He was 
apprised of the status of his appeal and was specifically 
informed what the evidence had to show to support the appeal.  
He was informed what had to qualify as new evidence and what 
was meant by material evidence.  He was told why the claim 
had been previously denied and he was specifically told that 
new and material evidence had to raise a reasonable 
possibility substantiating his claim and could not simply be 
repetitive or cumulative of the evidence already of record.  
He was also informed that evidence needed to substantiate his 
claims for service connection for a chronic skin disorder and 
for benign prostatic hyperplasia as a result of exposure to 
ionizing radiation would include competent scientific or 
medical evidence showing that he had either or both 
conditions as that term was defined in the pertinent VA 
regulation, that being 38 C.F.R. § 3.311(b)(2).  The 
communication essentially complied with the requirements of 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
in that the veteran was informed that evidence needed to 
reopen a substantiated claim for service connection for a 
disorder with hearing loss included an opinion by a physician 
who had reviewed the service medical records and pertinent 
post service medical treatment records and would conclude as 
a result that any current ear disorder with hearing loss was 
etiologically related to claimed exposure to noises during 
active service.

The Board notes that in March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  As previously defined by the Court, those 
five elements include:  (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
veteran has not been provided information regarding the 
disability rating to be assigned or the effective date of a 
grant of benefits.  However, any failure to provide notice 
with regard to these matters is harmless error, since there 
is no rating or effective date to be assigned as result of 
this decision.

The Board also concludes VA's duty to assist has been 
satisfied.  The service medical records and VA medical 
records are in the claims file.  With regard to the duty to 
assist, there is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.  The 
appeal has been in appellate status for several years already 
and the veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of the case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on another grounds, 444 F. 3d 1328 
(Fed. Cir.) 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Service Connection Claims
Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disability or injury; 
and (3) medical evidence of a nexus between a claimed 
inservice disease or injury and a current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for a disability claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
many types of cancer that are presumptively service-
connected.  See 38 U.S.C.A. § 1112(c); see also 38 C.F.R. 
§ 3.309(d) (2005).  Next, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service-connected 
provided that certain conditions specified in the regulation 
are met.  Thirdly, if a claim is based on a disease not 
listed in 38 C.F.R. § 3.311(b) as a radiogenic disease, VA 
shall nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311(b) (2005) provided that the veteran has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 
38 C.F.R. § 3.311(b)(4) (2005).  A skin disorder other than 
skin cancer is not one of the diseases listed at 38 C.F.R. 
§ 3.309(d) and 38 C.F.R. § 3.311(b) and there is no medical 
evidence the veteran has ever been diagnosed with skin 
cancer.  Neither the veteran nor his representative has 
referred to any medical or scientific evidence to the effect 
that a skin disorder other than skin cancer is a radiogenic 
disease.  VA medical records dated in the last several years 
include diagnoses of onychomycosis and hydradenitis.  There 
is no medical evidence linking any current skin disease to 
the veteran's service many years ago.  

A review of the service medical records is without reference 
to any complaints or findings indicative of the presence of a 
skin disorder.  At the time of VA examination in May 1978, 
the veteran's skin was normal, except for notation of a scar 
on the left ankle.  Additional medical evidence included a VA 
examination report dated in September 1987.  Diagnoses at 
that time included seborrheic dermatitis of the face, neck, 
and back.  As noted above, the more recent medical records 
have continued to show diagnoses of varying skin disorders, 
but no indication of skin cancer.  These disorders have not 
associated with service by any of the examining physicians.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder on any basis.    

Service Connection for Benign Prosthetic Hyperplasia

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
prostate disorder.  The post service medical evidence is 
without evidence of a prostate disorder until 1991 when a 
private urologist evaluated the veteran for minimal symptoms 
of prostatism.  A biopsy of the prostate gland at that time 
was negative for malignancy.  Additional medical evidence 
includes the report of a VA urology examination of September 
1993.  A diagnosis was made of benign prostatic hyperplasia 
by history, with no evidence of prostate cancer or multiple 
prostate biopsies.  The record shows no medical evidence 
indicating a causal connection between benign prostatic 
hyperplasia found many years following separation from 
service and the veteran's two periods of active service, with 
the second one ending in 1950.  

With regard to presumptive service connection for benign 
prostatic hyperplasia as result of exposure to ionizing 
radiation, benign prostatic hyperplasia is not a disease 
listed at 38 C.F.R. § 3.309(d) (2005) or at 38 C.F.R. 
§ 3.311(b)(4) (2005).  Neither the veteran nor his 
representative has submitted any medical or scientific 
evidence showing that benign prostatic hyperplasia is a 
radiogenic disease.  Accordingly, there is no basis on which 
presumptive service connection may be granted for benign 
prostatic hyperplasia as result of reported exposure to 
ionizing radiation.  38 C.F.R. § 1112(c); 38 C.F.R. §§  
3.309(d), 3.311(b).  

Whether New and Material Evidence has been Submitted
to Reopen a Claim for Entitlement to Service Connection
for an Ear Disorder with Hearing Loss.

Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  A final decision cannot be reopened unless new 
and material evidence have rescinded.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to their claim.  "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994).

A two-step process must be followed in evaluating previously 
denied claims.  First, VA must determine whether the evidence 
added to the record since the last final decision is new and 
material.  The evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new or material evidence had 
been presented) be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If new 
and material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, VA must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  However, since in this case the 
veteran filed his claim to reopen before August 29, 2001, the 
prior version of the law is applicable.  

According to the relevant VA regulation at the time, "new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).

A review of the evidence of record at the time of the Board's 
decision in January 1979 included the service medical 
records, reports by a private physician in 1977 and 1978, the 
report of a VA examination in May 1978, and statements from 
the veteran himself.  The service medical records were 
without reference to complaints or findings indicative of the 
presence of an ear disorder and/or hearing loss. 

The private physician indicated the veteran underwent left 
tympanoplasty in late 1977.  In a February 1978 statement, 
the physician indicated the veteran had some hearing loss in 
each ear.  The VA examination in May 1978 also referred to 
hearing difficulties.  Neither the private physician nor the 
VA examiner, however, expressed an opinion that any current 
hearing difficulties or ear problems the veteran was having 
were related to his active service many years earlier.

The evidence added to the record since the 1979 Board 
decision includes VA medical records and a May 1998 statement 
from a private physician.  This additional medical evidence 
referred to ongoing problems with the ears, to include otitis 
externa in the right ear, and bilateral tympanic membrane 
perforations.  Hearing impairment was also noted.  However, 
none of the new evidence points to the presence of any ear 
disorder or hearing loss during the veteran's service or for 
years thereafter.

The additional evidence includes statements made by the 
veteran relating his post service ear disorders and hearing 
loss to his active service.  However, these statements are 
essentially duplicative of statements the veteran made prior 
to the Board's 1979 denial action.  With regard to statements 
made by veterans over the years, the Board has given them 
every consideration.  However, as a lay person without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter, to include a determination that he has a particular 
disability resulting from his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Accordingly, the additional evidence received since the 
January 1979 Board decision is not new and material and the 
claim for service connection for a chronic ear disorder with 
hearing loss is not reopened.


ORDER

Service connection for a skin disorder, to include as a 
result of exposure to ionizing radiation is denied.  

Service connection for benign prostatic hyperplasia as result 
of exposure to ionizing radiation is denied.  






New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for an ear disorder with hearing loss, the claim 
for service connection remains denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


